Citation Nr: 1609474	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-41 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to March 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Chicago, Illinois.

The Board remanded the case for further development in April 2013.  The case has since been returned for appellate review. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of the hearing has been associated with Virtual VA.  

This appeal consists of a paper claims file and documents in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains the Veteran's appellate brief and another irrelevant document.  Virtual VA contains the hearing transcript, VA treatment records, and other irrelevant or duplicative records.  

At the Veteran's December 2012 hearing he raised the issue of entitlement to increased initial ratings for all ratings assigned in the May 2012 rating decision, including neuropathy of the right upper extremity, left upper extremity, and left lower extremity, and radiculopathy and sciatica of the right lower extremity.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

A remand is necessary in order to ensure compliance with the April 2013 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  Specifically, in the April 2013 Board remand, the AOJ was instructed to schedule the Veteran for a VA examination, and that in the event that the Veteran does not report to the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  On April 12, 2013, the AOJ sent a notification letter to the Veteran indicating that the AOJ asked the VA medical facility nearest to the Veteran to schedule him for an examination.  It appears that a VA examination was scheduled and the Veteran did not appear.  However, the claims file does not contain any verification that notice was sent to the Veteran's last known address stating the date and location of the VA examination.  Accordingly, a remand is required to obtain a VA examination.

While on remand, relevant medical records must be obtained.  In particular, since the Veteran has sought treatment from VA health care facilities, the AOJ must attempt to get updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records that are outstanding.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  Document all attempts to secure this evidence in the claims file, and if, after making reasonable efforts to obtain named records, they cannot be secured, provide the required notice and opportunity to respond to the Veteran. 

2.  Request any updated VA medical records, dated from January 2013 through the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this must be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran with a qualified VA examiner for a medical examination and an opinion regarding the Veteran's headaches.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it must be confirmed that such records were available for review.  An explanation for the opinion expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must list all diagnoses related to the Veteran's headaches.  The examiner must specifically address if the Veteran has migraines.

Second, for each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is related to an event, injury, or disease incurred during active duty service, to specifically to include the Veteran's in-service motor vehicle accident.  The examiner must address the Veteran's statements that he has had continuous, but intermittent, headaches since active service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  Documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of the Veteran.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



